


110 HR 1318 IH: To amend title 38, United States Code, to repeal the

U.S. House of Representatives
2007-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1318
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2007
			Mr. Lewis of Kentucky
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to repeal the
		  authority for agent or attorney representation in veterans benefits cases
		  before the Department of Veterans Affairs.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans’ Benefits Protection Act.
		2.Repeal of authority
			 for agent or attorney representation in veterans benefits cases before the
			 Department of Veterans Affairs
			(a)RepealTitle
			 38, United States Code, is amended—
				(1)in section
			 5904—
					(A)in subsection
			 (a)—
						(i)by
			 striking (1) Except as provided in paragraph (4), the Secretary
			 and inserting The Secretary;
						(ii)by
			 striking paragraphs (2) through (6); and
						(iii)by
			 inserting after the period at the end the following new sentence: The
			 Secretary may require that individuals, before being recognized under this
			 section, show that they are of good moral character and in good repute, are
			 qualified to render claimants valuable service, and otherwise are competent to
			 assist claimants in presenting claims.; and
						(B)in subsection
			 (b)—
						(i)by
			 striking paragraphs (6) through (9);
						(ii)in
			 paragraph (4), by inserting or after the semicolon; and
						(iii)in
			 paragraph (5), by striking the semicolon and inserting a period;
						(2)in section
			 5902(b)—
					(A)by striking
			 (1);
					(B)by striking
			 paragraph (2); and
					(C)by redesignating
			 subparagraphs (A) and (B) as paragraphs (1) and (2), respectively; and
					(3)in section
			 5903—
					(A)by striking
			 subsection (b); and
					(B)by striking
			 (a) In
			 general—.
					(b)Repeal of
			 modification of date for commencement of services
				(1)In
			 generalEffective as provided in paragraph (2), subsection (c) of
			 section 5904 of such title is amended—
					(A)by striking
			 paragraph (3) and redesignating paragraph (4) as paragraph (3);
					(B)in paragraph
			 (1)—
						(i)by
			 striking a notice of disagreement is filed with respect to and
			 inserting the Board of Veterans’ Appeals first makes a final decision
			 in;
						(ii)by
			 inserting after in the case. the following new sentence:
			 Such a fee may be charged, allowed, or paid in the case of services
			 provided after such date only if an agent or attorney is retained with respect
			 to such case before the end of the one-year period beginning on that
			 date.;
						(iii)in
			 the last sentence, by striking fees charged, allowed, or paid
			 for; and
						(iv)by
			 striking paragraph (4) and inserting paragraph
			 (3); and
						(C)in paragraph
			 (2)—
						(i)by
			 striking after a notice of disagreement is filed with respect to the
			 case and inserting after the Board first makes a final decision
			 in the case;
						(ii)by
			 striking with the Secretary pursuant to regulations prescribed by the
			 Secretary and inserting with the Board at such time as may be
			 specified by the Board; and
						(iii)by
			 adding at the end the following new sentences: The Board, upon its own
			 motion or the request of either party, may review such a fee agreement and may
			 order a reduction in the fee called for in the agreement if the Board finds
			 that the fee is excessive or unreasonable. A finding or order of the Board
			 under the preceding sentence may be reviewed by the United States Court of
			 Appeals for Veterans Claims under section 7263(d) of this title.
						(c)Repeal of repeal
			 of penaltySection 5905 is amended by inserting after
			 Whoever the following: (1) directly or indirectly
			 solicits, contracts for, charges, or receives, or attempts to solicit, contract
			 for, charge, or receive, any fee or compensation except as provided in sections
			 5904 or 1984 of this title, or (2).
			(d)Conforming
			 repealsSection 101 of the
			 Veterans Benefits, Health Care, and Information Technology Act of 2006 (Public
			 Law 109–461) is amended—
				(1)in subsection (c),
			 by striking paragraph (2); and
				(2)by striking
			 subsections (h) and (i).
				
